 
EXHIBIT 10.2
 
 
EXECUTION VERSION

ACKNOWLEDGEMENT TO THE
 
REGISTRATION RIGHTS AGREEMENT
 
Dated as of March 18, 2014
 
THIS ACKNOWLEDGEMENT to the Registration Rights Agreement (this
“Acknowledgement”) is made and entered into as of the date hereof by and among
Leucadia National Corporation (the “Purchaser”), Harbinger Group Inc. (the
“Company”) and Harbinger Capital Partners Master Fund I, Ltd. (“Master Fund”),
Global Opportunities Breakaway Ltd. (“Global Fund”), and Harbinger Capital
Partners Special Situations Fund, L.P. (“Special Situations Fund” and together
with Master Fund and Global Fund, the “Sellers”).  All capitalized terms used
but not otherwise defined herein shall have the meaning given to such terms in
the Registration Rights Agreement (as defined below).
 
W I T N E S S E T H:
 
WHEREAS, the Company and the Sellers entered into that certain Registration
Rights Agreement, dated as of September 10, 2010, as amended on May 12, 2011 (as
amended, modified or amended and restated, the “Registration Rights Agreement”);
 
WHEREAS, the Purchaser acquired shares of Common Stock of the Company pursuant
to that certain Stock Purchase Agreement, dated as of September 21, 2013 (the
“2013 Acquisition Agreement”);
 
WHEREAS, in connection with the consummation of the 2013 Acquisition Agreement,
the Purchaser and the Company entered into that certain Joinder to the
Registration Rights Agreement, dated as of September 27, 2013 (the “Joinder”),
pursuant to which the Purchaser, as a holder of Registrable Securities, became a
party to the Registration Rights Agreement in accordance with the Registration
Rights Agreement and the terms of the Joinder;
 
WHEREAS, the Purchaser and Sellers have entered into that certain Preferred
Securities Purchase Agreement, dated as of the date hereof (as amended,
restated, supplemented or otherwise modified from time to time in accordance
with its terms, the “New Purchase Agreement”), pursuant to which the Purchaser
has agreed to acquire certain preferred securities from the Sellers that are
exchangeable into shares of Common Stock of the Company (such shares of Common
Stock deliverable upon such exchange, the “Company Shares”) pursuant to that
certain Exchange Agreement to be entered into by and among the Purchaser and the
Sellers (as amended, restated, supplemented or otherwise modified from time to
time in accordance with its terms, the “Exchange Agreement”); and
 
WHEREAS, the parties hereto desire to acknowledge and agree that, upon
acquisition of beneficial ownership of the Company Shares (which shall occur
upon the closing under the New Purchase Agreement) by the Purchaser, (i) the
Company Shares will be “Registrable Securities” under the Registration Rights
Agreement and the Purchaser will be deemed to have acceded to (or obtain
equivalent rights to) all of the Sellers’ rights and interests in the
Registration Rights Agreement with respect to the Company Shares to the intent
and effect that the Purchaser shall be deemed to be a “Holder” (as defined in
the Registration Rights
 
 
 
 

--------------------------------------------------------------------------------

 
 
Agreement) under the Registration Rights Agreement in respect of the Company
Shares, (ii) the Company will take instruction from the Purchaser as the
“Holder” of the Company Shares for purposes of the Registration Rights Agreement
in lieu of taking instruction from the record holder of such Company Shares and
(iii) subject to the provisions set forth herein, the Purchaser shall have the
exclusive right under Section 3(a)(i) of the Registration Rights Agreement to
make a written request to the Company as an “Initiating Holder” that the Company
register the sale of Registrable Securities held by the Purchaser on a Long-Form
Registration (provided, that the Company shall not be obligated to effect more
than two such Long-Form Registrations at the demand of the Purchaser under the
Registration Rights Agreement).
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Acknowledgment hereby agree as follows:
 
1. Agreement to be Bound.  Each of the parties hereto hereby acknowledges and
agrees that, upon acquisition of beneficial ownership of the Company Shares
(which shall occur upon the closing under the New Purchase Agreement) by the
Purchaser, (a) the Company Shares will be Registrable Securities under the
Registration Rights Agreement and the Purchaser will be deemed to have acceded
to (or obtain equivalent rights to) all of the Sellers’ rights and interests in
the Registration Rights Agreement with respect to the Company Shares to the
intent and effect that the Purchaser shall be deemed to be a “Holder” (as
defined in the Registration Rights Agreement) under the Registration Rights
Agreement in respect of the Company Shares, (b) the Company will take
instruction from the Purchaser as the “Holder” of the Company Shares for
purposes of the Registration Rights Agreement in lieu of taking instruction from
the record holder of such Company Shares, (c) the Purchaser shall have the right
under Section 3(a) of the Registration Rights Agreement to make a written
request to the Company as an Initiating Holder that the Company register the
sale of Registrable Securities held by the Purchaser on (i) a Long-Form
Registration (provided, that the Company shall not be obligated to effect more
than two such Long-Form Registrations at the demand of the Purchaser under the
Registration Rights Agreement) and (ii) a Short-Form Registration (which right
shall be exclusive to the Purchaser), and (d) the Sellers shall have the right
to make a written request to the Company as an “Initiating Holder” that the
Company register the sale of Company Shares held by the Sellers on a Long-Form
Registration (provided, that the Company shall not be obligated to effect more
than one such Long-Form Registration at the demand of the Sellers).
Notwithstanding the foregoing, if at any time the Company agrees to grant the
Sellers the right to demand that the Company effect more than one Long-Form
Registration, then the number of Long-Form Registrations that the Company shall
be obligated to effect pursuant to the Purchaser’s written request pursuant to
clause (c) above shall be increased to three.  Notwithstanding the foregoing,
for so long as a shelf registration statement (x) covering the Registrable
Securities held by the Purchaser is effective, the Purchaser (with respect to
such Registrable Securities held by the Purchaser and covered thereby) shall not
be permitted to make any written request to the Company as an “Initiating
Holder” that the Company register the sale of such Registrable Securities held
by the Purchaser, and (y) covering the Registrable Securities held by the
Sellers is effective, the Sellers (with respect to such Registrable Securities
held by the Sellers and covered thereby) shall not be permitted to make any
written request to the Company as an “Initiating Holder” that the Company
register the sale of such Registrable Securities held by the Sellers.  For the
avoidance of doubt, (x) the immediately preceding sentence shall not preclude
the Purchaser or the Sellers
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
from registering the sale of Registrable Securities held by such party on any
effective shelf registration statement and (y) the Sellers and the Purchaser (on
its behalf and on behalf of its Affiliate(s) who have acceded to the Purchaser’s
rights, liabilities and obligations under the 2013 Acquisition Agreement) hereby
agree that the foregoing in this paragraph supersedes Section 5.3 of the 2013
Acquisition Agreement, which Section 5.3 of the 2013 Acquisition Agreement shall
be terminated and no longer have any force or effect.  In the event that either
the Purchaser, on the one hand, or any of the Sellers, on the other hand,
requests as a Shelf Requesting Holder to sell any Registrable Shares as
Requested Shelf Registered Securities in a underwritten public offering pursuant
to Section 5 of the Registration Rights Agreement, then (x) any Seller or the
Purchaser (the “Requesting Party”), as the case may be, shall provide the other
with an opportunity to join in such request (and for the avoidance of doubt,
such other party shall also be deemed a “Shelf Requesting Holder” for purposes
of the Registration Rights Agreement; provided that, for purposes of selecting
the managing underwriter or underwriters under Section 5(b) of the Registration
Rights Agreement, the Requesting Party shall be deemed the Shelf Requesting
Holder) and (y) notwithstanding anything in the Registration Rights Agreement to
the contrary, as between the Purchaser, on the one hand, and the Sellers, on the
other hand, in the event that the Approved Underwriter advises the Company that
the aggregate amount of Requested Shelf Registered Securities requested to be
included in such underwritten public offering is sufficiently large to have a
material adverse effect on the success of such offering, then the Purchaser and
the Sellers that elect to sell Requested Shelf Registered Securities in such
offering shall include in such underwritten registration, first, all of the
Requested Shelf Registered Securities to be offered for the account of the
Requesting Party, and second, any Shelf Registered Securities to be offered for
the account of the non-Requesting Party.  For the avoidance of doubt, nothing
contained in this paragraph shall in any way limit or otherwise affect the
agreement in Section 4(a) of the Exchange Agreement that Jefferies LLC shall act
as lead underwriter in connection with any Securities Disposition (as defined
therein) required to be consummated pursuant to the Exchange Agreement.
 
2. Effectiveness.  Notwithstanding anything to the contrary herein, this
Acknowledgement shall automatically terminate without any action on the part of
any person and be void ab initio if the New Purchase Agreement is terminated in
accordance with its terms prior to the Closing (as defined in the New Purchase
Agreement) thereunder, and neither the Purchaser, the Sellers, the Company nor
any other person shall have any rights, liabilities or obligations under this
Acknowledgement if the Closing does not occur.
 
3. Single Agreement.  This Acknowledgment shall hereafter be read and construed
in conjunction and as one document with the Joinder and the Registration Rights
Agreement and references in the Registration Rights Agreement to “the Agreement”
or “this Agreement,” and references in all other instruments and documents
executed thereunder or pursuant thereto to the Registration Rights Agreement,
shall for all purposes refer to the Registration Rights Agreement incorporating
and as supplemented by the Joinder and this Acknowledgment.
 
4. Successors and Assigns.  Except as otherwise provided herein, and subject to
the terms of the Registration Rights Agreement, this Acknowledgment shall bind
and inure to the benefit of, and be enforceable by, the Company and its
successors and assigns and the Purchaser and its successors and permitted
assigns of each of them, so long as the Purchaser holds Company Shares.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
5. GOVERNING LAW; CONSENT TO JURISDICTION. THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF THAT WOULD APPLY THE LAWS
OF ANOTHER JURISDICTION.
 
6. Descriptive Headings.  The descriptive headings of this Acknowledgment are
inserted for convenience only and do not constitute a part of this
Acknowledgment.
 
7. Nature of Seller’s Obligations and Rights.  The obligations of each Seller
under this Acknowledgement are several (in proportion to the number of Company
Shares being delivered to the Escrow Agent (as defined in the New Purchase
Agreement) by such Seller) and not joint with the obligations of any other
Seller, and no Seller shall be responsible in any way for the performance of the
obligations of any other Seller under this Acknowledgement or any other
Ancillary Agreement (as defined in the New Purchase Agreement).
 
* * * * *
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
This Acknowledgment to the Registration Rights Agreement shall be effective as
of the date first set forth above.
 
 
 

 
LEUCADIA NATIONAL CORPORATION
         
By:
     /s/  Michael J. Sharp    
Name:
Michael J. Sharp    
Title:
Executive Vice President & General Counsel


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





[Signature Page to Joinder to Registration Rights Agreement]


 
 

--------------------------------------------------------------------------------

 
 

 
 

 
HARBINGER GROUP INC.
         
By:
   /s/   Ehsan Zargar    
Name:
Ehsan Zargar     
Title:
Senior Vice President, Deputy General Counsel & Corporate Secretary

 
 

 
HARBINGER CAPITAL PARTNERS MASTER
FUND I, LTD.
          By:  By: Harbinger Capital Partners, LLC, its investment manager     
         
By:
 /s/ Keith Hladek      
Name:
Keith Hladek      
Title:
Authorized Signatory

 
 

 
GLOBAL OPPORTUNITIES BREAKAWAY
LTD.
          By: Harbinger Capital Partners II, LP, its investment manager        
     
By:
 /s/ Keith Hladek      
Name:
Keith Hladek      
Title:
Authorized Signatory  

 
 

 
HARBINGER CAPITAL PARTNERS SPECIAL
SITUATIONS FUND, L.P.
          By:
Harbinger Capital Partners Special Situations GP, LLC, its general partner
             
By:
  /s/ Keith Hladek    
Name:
Keith Hladek    
Title:
Authorized Signatory  

 




 
 
[Signature Page to Joinder to Registration Rights Agreement]



--------------------------------------------------------------------------------